Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 1 of 13 Page ID #:2



     BOYAMIAN LAW, INC.
1    Michael H. Boyamian (SBN 256107)
     550 North Brand Boulevard, Suite 1500
2    Glendale, California 91203-1922
     Telephone: 818.547.5300
3    Facsimile: 818.547.5678
     E-mail(s): michael@boyamianlaw.com
4
     Attorneys for Plaintiff HARO BEZDIKIAN,
5    Individually, On Behalf of All Others Similarly Situated
6

7                          UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9     HARO BEZDIKIAN, an                        CASE NO. 2:19-cv-05047
      individual, on behalf of himself and
10    all others similarly situated             CLASS ACTION COMPLAINT FOR:
      individuals,
11
                         Plaintiff,             VIOLATION OF THE TELEPHONE
12                                              CONSUMER PROTECTION ACT, 47 U.S.C.
            vs.                                 § 227
13
                                                DEMAND FOR JURY TRIAL
14    ROUND SKY, INC. d/b/a CASH
      ADVANCE USA, LTD., a Nevada
15    corporation, and DOES 1 through
      25, inclusive,
16

17
                         Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                1

                                      CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 2 of 13 Page ID #:3




1           Plaintiff HARO BEZDIKIAN (hereinafter “Plaintiff”), an individual, hereby
2    files this Complaint against Defendant ROUND SKY, INC., a Nevada corporation,
3    doing business as CASH ADVANCE USA, LTD (hereinafter “CASH ADVANCE”),
4    and Does 1 to 25, inclusive (hereinafter collectively, “Defendants”), and is informed
5    and believes and on the basis of that information and belief alleges as follows:
6                                      INTRODUCTION
7           1. As alleged below, Defendants have violated the Telephone Consumer
8    Protection Act (“TCPA”), 47 U.S.C. § 227, through their unauthorized contact of
9    consumers on the consumers’ respective cellular telephones. Specifically,
10   Defendants have violated the TCPA by negligently, knowingly, willfully, and/or
11   intentionally causing an automatic dialer to dial Plaintiff’s cellular phone line, and
12   negligently, knowingly, willfully, and/or intentionally using a pre-recorded voice
13   message in the inception of the same phone calls, in violation of the TCPA despite
14   Plaintiff's registration of his number on the National Do Not Call Registry, thereby
15   violating Plaintiff's federal statutory rights, and invading his right to privacy,
16   without his express written, implied, and/or oral consent. Plaintiff alleges on
17   information and belief that Defendants habitually violate the privacy rights of
18   consumers.
19          2.   Pursuant to 47 U.S.C. § 227(b)(3), Plaintiff and Class Members are entitled
20   to, inter alia, statutory damages and injunctive relief for Defendants' violations.
21   The TCPA was designed to prevent calls like the ones described within this
22   complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
23   consumer complaints about abuses of telephone technology—for example,
24   computerized calls dispatched to private homes—prompted Congress to pass the
25   TCPA.” Mims v. Arrow Fin. Servs., LLC (2012) 132 S. Ct. 740, 744.
26   ////
27   ////
28   ////
                                                 2

                                     CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 3 of 13 Page ID #:4




1                                          PARTIES
2    Plaintiff Haro Bezdikian
3          3. Plaintiff is, and at all times relevant to this action was, a California resident of
4    the County of Los Angeles. He is, and at all times relevant to this action was, a
5    “person” as defined under 47 U.S.C § 153.
6    Defendant Round Sky, Inc. d/b/a Cash Advance USA
7          4. Plaintiff is informed and believes, and based thereon alleges, that Defendant
8    ROUND SKY, INC. is a Nevada corporation doing business as “Cash Advance”.
9    Plaintiff is further informed and believes, and based thereon alleges, that ROUND
10   SKY, INC. is, and at all times relevant to this action was, a “person” as defined
11   under 47 U.S.C. § 153.
12   Defendants Does 1 through 25, Inclusive
13         5. DOES 1 through 25 inclusive are now and/or at all times mentioned in this
14   Complaint were, licensed to do business and/or actually doing business in the State
15   of California. Plaintiffs do not know the true names or capacities, whether
16   individual, partner, or corporate, of DOES 1 through 25, inclusive and for that
17   reason, DOES 1 through 25 are sued under such fictitious names pursuant to
18   California Code of Civil Procedure, section 474. Plaintiff will seek leave of court
19   to amend this Complaint to allege such names and capacities as soon as they are
20   ascertained. DOES 1 through 25 are believed to be business entities who were also
21   affiliated or have an ownership interest with Defendant and is responsible for the
22   alleged acts committed herein.
23   All Defendants
24         6. Plaintiff is informed and believes and based thereon alleges that at all times
25   herein mentioned, all Defendants, and each of them, were and are the agents,
26   servants, employees, joint venturers, and/or partners of each of the other
27   Defendants, and were, at all such times, acting within the course and scope of said
28   employment and/or agency; furthermore, that each and every Defendant herein,
                                                3

                                    CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 4 of 13 Page ID #:5




1    while acting as a high corporate officer, director and/or managing agent, principal
2    and/or employer, expressly directed, consented to, approved, affirmed and ratified
3    each and every action taken by the other co-Defendants, as herein alleged and was
4    responsible in whole or in part for the matters referred to herein.
5          7. Plaintiff is informed and believes and based thereon alleges that at all times
6    herein mentioned, all Defendants, and each of them, were and are the agents,
7    servants, employees, joint venturers, and/or partners of each of the other
8    Defendants, and were, at all such times, acting within the course and scope of said
9    employment and/or agency; furthermore, that each and every Defendant herein,
10   while acting as a high corporate officer, director and/or managing agent, principal
11   and/or employer, expressly directed, consented to, approved, affirmed and ratified
12   each and every action taken by the other co-Defendants, as herein alleged and was
13   responsible in whole or in part for the matters referred to herein.
14         8. Plaintiff is informed and believes and based thereon alleges that at all times
15   herein mentioned, Defendants, and each of them, proximately caused Plaintiff, all
16   others similarly situated and the general public to be subjected to the unlawful
17   practices, wrongs, complaints, injuries and/or damages alleged in this Complaint.
18         9. Plaintiff is informed and believes and based thereon alleges that Defendants,
19   and each of them, are now and/or at all times mentioned in this Complaint were
20   members of and/or engaged in a joint venture, partnership and common enterprise,
21   and were acting within the course and scope of, and in pursuit of said joint venture,
22   partnership and common enterprise and, as such were co-conspirators in causing
23   the damages and injuries to Plaintiff and other similarly situated individuals and
24   consumers in California.
25         10. Plaintiff is informed and believes and based thereon alleges that Defendants,
26   and each of them, at all times mentioned in this Complaint, concurred with,
27   contributed to, approved of, aided and abetted, condoned and/or otherwise ratified,
28
                                                4

                                    CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 5 of 13 Page ID #:6




1    the various acts and omissions of each and every one of the other Defendants in
2    proximately causing the injuries and/or damages alleged in this Complaint.
3                               JURISDICTION AND VENUE
4             11.   Jurisdiction. Federal and state courts have concurrent jurisdiction over
5    suits arising under the TCPA. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,
6    745 (2012). This Court therefore has subject-matter jurisdiction over Plaintiff’s
7    cause of action. Furthermore, this Court has personal jurisdiction over Defendants
8    because, as alleged below, they have purposefully availed themselves of the
9    resources and protections of California, and conduct business and have systematic
10   contacts within the District.
11            12.   Venue. Venue is proper in this District under 28 U.S.C. § 1391(b) because
12   Defendants conduct a significant amount of business within this District and
13   because the wrongful conduct giving rise to this case occurred in, was directed to,
14   and/or emanated from this District.
15                                   FACTUAL ALLEGATIONS
16            13.   In or around January 30, 2019 and April 26, 2019, Defendants negligently,
17   knowingly, willfully, and/or intentionally caused an automatic telephone dialing
18   system (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) to dial Plaintiff’s cellular
19   phone number ending in digits 8347 and negligently, knowingly, willfully, and/or
20   intentionally used a pre-recorded voice message in the inception of the same phone
21   calls.
22            14.   Defendants contacted Plaintiff from telephone numbers (773) 869-0953
23   and (877) 544-5778, on Plaintiff’s cellular phone. At the time the telephone calls
24   placed via an ATDS were received by Plaintiff on Plaintiff’s cellular telephone,
25   Plaintiff was present in the County of Los Angeles, State of California.
26            15.   The ATDS has the capacity to store or produce telephone numbers to
27   be called, using a random or sequential number generator.
28
                                                5

                                      CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 6 of 13 Page ID #:7




1             16.   At no time did Plaintiff provide Plaintiff’s cellular telephone number
2    ending in 8347 to Defendants through any medium. Plaintiff never, either
3    implicitly or expressly, in writing or orally, consented to be contacted on his
4    cellular phone by an ATDS using a pre-recorded voice message. Indeed, on at
5    least one occasion, Plaintiff told Defendants to stop contacting him.
6             17.   Defendants obtained Plaintiff’s contact information through unknown
7    means.
8             18.   The phone calls to Plaintiff’s cellular phone wasted Plaintiff’s time,
9    invaded the privacy of himself, caused undue annoyance and stress, and wasted the
10   use of a cellular phone service at Plaintiff’s monetary expense. The telephone
11   number Defendant called was assigned to a cellular telephone service for which
12   Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(1).
13            19.   Upon information and belief, through the voice messages left by
14   Defendants via an ATDS, Defendants were attempting to promote, offer, and/or
15   sell CASH ADVANCE’s monetary and loan products and services.
16            20.   The telephone calls constituted calls that were not for emergency
17   purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i). Defendants’ autodialed phone
18   calls and pre-recorded voice messages were entirely commercial in nature.
19   Further, Plaintiff registered his cellular phone number on the National Do Not Call
20   Registry on December 7, 2004.
21            21.   The telephone calls by Defendants, or its agents, violated 47 U.S.C. §
22   227(b)(1).
23                            CLASS ACTION ALLEGATIONS
24            22.   Plaintiff brings this lawsuit as a class action pursuant to Federal Rule
25   of Civil Procedure 23(b)(2) on behalf of himself and all similarly situated persons
26   in the State of California and United States, and seeks certification of the following
27   Class:
              All persons in the United States who, within the four years prior to the
28            filing of this Complaint and continuing while this action is pending,
                                                 6

                                      CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 7 of 13 Page ID #:8



           received on their cellular phone any phone call (other than a call made
1          for emergency purposes) initiated by Defendants through the use of an
           automatic telephone dialing system and/or through the use of an
2          artificial or prerecorded voice message without said person’s prior
           express consent to be contacted through the use of an automatic
3          telephone dialing system and/or through the use of an artificial or
           prerecorded voice message.
4
           23.      Plaintiff reserves the right to amend or modify the proposed Classes, or to
5
     Propose subclasses or limitations to particular issues, in response to facts later
6
     ascertained.
7
           24.       Numerosity. The identities of Class Members may be ascertained from
8
     Defendants' own business and marketing records, as well as the records of
9
     Defendants' telephone provider(s). Joinder of all Class Members would be
10
     impracticable due to the sizeable number of such Members and their likely lack of
11
     resources to initiate individual claims. Plaintiff estimates that thousands of calls
12
     were placed by Defendants through the use of an automatic telephone dialing
13
     system and/or through the use of an artificial or prerecorded voice message were
14
     made to well over the forty individuals without their prior express consent thus
15
     satisfying the numerosity requirement. Also, as explained below, the amount that is
16
     owed to any given Class Member under the TCPA is relatively small, making it
17
     impractical for them to bring their own individual suits.
18
           25.      Commonality. There are questions of law and fact that are common to the
19
     Classes that predominate over any questions affecting only individual Class
20
     Members. These common questions include, without limitation:
21
                 a) Whether Defendants contacted a Class Member on their cellular phone via
22
                 any phone call initiated by Defendants through the use of an automatic
23
                 telephone dialing system and/or through the use of an artificial or prerecorded
24
                 voice message without said person’s consent to be contacted through the use
25
                 of an automatic telephone dialing system and/or through the use of artificial
26
                 or prerecorded voice message;
27
                 b) Whether the equipment used to generate such pre-recorded calls constitutes
28
                                                 7

                                      CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 8 of 13 Page ID #:9




1                an automatic telephone dialing system within the meaning of the TCPA and
2                its regulations;
3                c) Whether the outright failure to obtain prior express written consent to
4                receive pre-recorded voice messages constitutes willful and knowing
5                behavior within the meaning of the TCPA and its regulations; and
6                d) Whether Defendants should be enjoined from engaging in such
7                conduct in the future.
8          26.       Typicality. Plaintiff's claims are typical of those of the Classes because he
9    received at least one telemarketing or advertising automated, pre-recorded call
10   concerning CASH ADVANCE offerings on or after January 30, 2019; he never
11   provided prior express written consent to receive any such calls; he rescinded any
12   prior consent by stating to stop calling him; and that such automated, pre-recorded
13   calls were caused to be made using the same equipment used to make such calls to
14   all Class Members on their respective cellular telephones.
15         27.       Adequacy. Plaintiff will fairly and adequately represent and protect the
16   interests of the Classes. Plaintiff is not aware of any conflicts with Class Members,
17   and he plans on pursuing the litigation vigorously. He also has the same interests as
18   those of the Classes, and has retained counsel who are competent and experienced
19   in class-action litigation. In addition, Plaintiff has been actively involved in the
20   litigation, he will continue to participate and be available for the duration of the
21   litigation, and he understands the duties that he holds to the Classes.
22         28.       Superiority. A class action is superior to other available methods for the
23   fair and efficient adjudication of this controversy. Again, the individual joinder of
24   all Class Members is impracticable because of the relatively small recovery
25   amounts at stake and the relative lack of resources available for individual Class
26   Members vis-à-vis the large corporate Defendants. Additionally, the judicial
27   system would be burdened with multiple trials of the same issues, and the potential
28   for inconsistent or contradictory judgments would increase. The common questions
                                                  8

                                      CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 9 of 13 Page ID #:10




1    detailed above, in fact, predominate in this action, as Class Members' claims arise
2    out of the same course of conduct to which Plaintiff himself was subject. A class
3    action therefore would conserve the resources of the parties and the Court while
4    protecting the rights of Class Members. Defendants' conduct as described above is
5    unlawful, continuing, clearly capable of repetition, and will continue unless
6    restrained and enjoined by the Court. Moreover, it is a matter of public interest to
7    obtain definitive answers to the legality of Defendants' actions in a single case.
8                               FIRST CAUSE OF ACTION
9                         Violation of the TCPA – 47 U.S.C. §227
10                                (Against All Defendants)
11         29.    Plaintiff re-pleads, re-alleges, and incorporates by reference each and
12   every allegation set forth in this Complaint.
13         30.    The United States Congress enacted the TCPA in order to balance
14   individual privacy rights with legitimate telemarketing practices. In enacting this
15   statute, Congress found:
16                (1)    The use of the telephone to market goods and services to the home
17         and other businesses is now pervasive due to the increased use of cost-
18         effective telemarketing techniques.
19                ….
20                (10) Evidence compiled by the Congress indicates that residential
21         telephone subscribers consider automated or prerecorded telephone calls,
22         regardless of the content or the initiator of the message, to be a nuisance and
23         an invasion of privacy.
24                (11) Technologies that might allow consumers to avoid receiving such
25         calls are not universally available, are costly, are unlikely to be enforced, or
26         place an inordinate burden on the consumer.
27                (12) Banning such automated or prerecorded telephone calls to the
28         home, except when the receiving party consents to receiving the call or when
                                                9

                                     CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 10 of 13 Page ID #:11




 1         such calls are necessary in an emergency situation affecting the health and
 2         safety of the consumer, is the only effective means of protecting telephone
 3         consumers from this nuisance and privacy invasion.
 4   TCPA of 1991, PL 102-243, December 20, 1991, 105 Stat 2394.
 5         31.       The TCPA specifically prohibits automated calls or messages to
 6   consumers' cellular-telephone numbers without first obtaining the express consent
 7   or permission of the consumers:
           It shall be unlawful for any person within the United States, or any person
 8         outside the United States if the recipient is within the United States[,] (A) to
           make any call (other than a call made for emergency purposes or made with
 9         the prior express consent of the called party) using any automatic telephone
           dialing system . . . (iii) to any telephone number assigned to a . . . cellular
10         telephone service .
11   47 U.S.C. § 227(b)(1).
12         32.       Under the relevant regulation, effective October 16, 2013, “prior
13   express consent” as used in subsection (b)(1)(A)(iii) of the TCPA means “prior
14   express written consent” for all telemarketing or advertising messages. 47 C.F.R. §
15   64.1200(a)(2) (emphasis supplied). Such consent must be signed by the consumer;
16   disclose that the consumer authorizes the entity on whose behalf the message is
17   sent to deliver, or cause to be delivered, telemarketing messages by way of an
18   automatic telephone dialing system; and disclose that the consumer is not required
19   to provide consent as a condition of purchasing any goods or services. Id. §
20   64.1200(0(8).
21         33.       The foregoing acts and omissions of Defendants constitute a direct
22   violation of the TCPA. Defendants were and are aware of the TCPA and its
23   requirements, and, on information and belief, intentionally violated the law in an
24   effort to maximize the reach of their program. Defendants' violations therefore
25   were willful.
26         34.       The TCPA establishes a private right of action for sending or
27   otherwise directing unauthorized automated, pre-recorded calls to consumers:
28
                                                 10

                                      CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 11 of 13 Page ID #:12



                  A person or entity may, if otherwise permitted by the laws or rules of
 1         court of a State, bring in an appropriate court of that State (A) an action
           based on a violation of this subsection or the regulations prescribed under
 2         this subsection to enjoin such violation, (B) an action to recover for actual
           monetary loss from such a violation, or to receive $500 in damages for each
 3         such violation, whichever is greater, or (C) both such actions. If the court
           finds that the defendant willfully or knowingly violated this subsection or
 4         the regulations prescribed under this subsection, the court may, in its
           discretion, increase-the amount of the award to an amount equal to not more
 5         than 3 times the amount available under subparagraph (B) of this paragraph.
 6   47 U.S.C. § 227(b)(3). Pursuant to 47 U.S.C. § 227(b)(3)(B), Plaintiff and Class
 7   Members are entitled to an award of $500 in statutory damages for each and every
 8   automated, pre-recorded advertisement call that they received. Moreover, because
 9   Defendant willfully and knowingly violated the TCPA as alleged above, Plaintiff
10   and Class Members are entitled to treble damages. Finally, pursuant to 47 U.S.C. §
11   227(b)(3)(A), Plaintiff and Class Members are entitled to injunctive relief.
12                                 PRAYER FOR RELIEF
13         WHEREFORE, Plaintiff on behalf of himself and the other members of the
14   class, prays for the following relief:
15         1.     For injunctive relief in accordance with subsection (b)(3)(A) of the
16   TCPA, prohibiting Defendants, their employees, agents, representatives,
17   contractors, affiliates and all persons and entities acting in concert with them, from
18   committing further violations of the act and, thereby, prohibiting Defendants, their
19   employees, agents, representatives, contractors, affiliates, and all persons and
20   entities acting in concert with them, from sending any further unsolicited
21   automated, pre-recorded advertisement calls via ATDS to any person or entity;
22         2.     That this Court certify the claims of the named Plaintiff and all other
23   persons similarly situated as class action claims as provided pursuant to Rule 23 of
24   the Federal Rules of Civil Procedure. That the Court adjudge and decree that the
25   present case may be properly maintained as a class action, appoint Plaintiff as the
26   representative of the class, and appoint Plaintiff’ counsel as counsel for the class;
27         3.     In accordance with subsection (b)(3)(B) of the TCPA, that the named
28   Plaintiff and the other members of the class action so certified be awarded $500 for
                                               11

                                     CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 12 of 13 Page ID #:13




 1   each negligent violation of the TCPA by Defendants or $1,500 for each willful
 2   violation of the TCPA, in a total amount not less than $5,000,000.00, exclusive of
 3   interest and costs, or according to proof.
 4          4.    That the Court enter an appropriate order enjoining CASH
 5   ADVANCE, its agents, or anyone acting on its behalf, from altering, erasing,
 6   changing, deleting, destroying or otherwise disposing of any records, including
 7   computer disks or computer programs, in its possession or control which can be
 8   used to identify all persons, corporations, or other entities to whom defendants
 9   have transmitted unsolicited facsimile advertisements;
10          5.    For prejudgment interest;
11          6.    For costs of suit herein;
12          7.    For reasonable attorney’s’ fees;
13          8.    For punitive damages; and
14          9.    That the named Plaintiff and the members of the class be granted such
15   other and further relief as is just and equitable under the circumstances.
16                    PRESERVATION OF EVIDENCE DEMAND
17          Defendant CASH ADVANCE or its agents have custody and control of the
18   business records and other information necessary to identify the members of the
19   class including names and telephone numbers. Unless immediate injunctive relief
20   is ordered, it is feared that CASH ADVANCE, or its agents, will alter, erase,
21   delete, destroy or otherwise dispose of the records in their possession which are
22   necessary to identify each recipient of the unsolicited text message advertisements
23   being sent by CASH ADVANCE. For this reason, the Plaintiff demands that
24   Defendants, its agents, or anyone acting on its behalf, refrain from altering,
25   deleting or destroying any documents or records which could be used to identify
26   the members of the class(es).
27   ////
28
                                                  12

                                     CLASS ACTION COMPLAINT
Case 2:19-cv-05047-DMG-RAO Document 2 Filed 06/11/19 Page 13 of 13 Page ID #:14



     DATED: June 11, 2019                          BOYAMIAN LAW, INC.
 1

 2
                                            By:    /s/ Michael H. Boyamian
 3                                                 Michael H. Boyamian
 4                                                 Attorneys for Plaintiff HARO
                                                   BEZDIKIAN, and all other similarly
 5
                                                   situated individuals
 6
                             DEMAND FOR JURY TRIAL
 7

 8        Plaintiff hereby demands a jury trial for all claims so triable.
 9
     DATED: June 11, 2018                          BOYAMIAN LAW, INC.
10

11
                                            By:    /s/ Michael H. Boyamian
12                                                 Michael H. Boyamian
                                                   Attorneys for Plaintiff HARO
13
                                                   BEZDIKIAN, and all other similarly
14                                                 situated individuals
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              13

                                   CLASS ACTION COMPLAINT
